Case 19-14472-RBR Doc46 Filed 07/18/19 Page 1 of 3

UNITED STATES BANKRUPTCY COURT, SOUTHERN DISTRICT OF FLORIDA

www.fisb.uscourts.gov
CHAPTER 13 PLAN (individual Adjustment of Debts)

 

 

 

 

 

| Original Plan
[m] 2ND Amended Plan (Indicate Ist, 2nd, etc. Amended, if applicable)
] Modified Plan (Indicate Ist, 2nd, etc. Modified, if applicable)
DEBTOR: PRISCILLA THOMAS JOINT DEBTOR: CASE NO.: 19-14472-RBR
SS#: xxx-xx- 6620 SS#: xxx-xx-
I. NOTICES
To Debtors: Plans that do not comply with local rules and judicial rulings may not be confirmable. All plans, amended plans

and modified plans shall be served upon all creditors and a certificate of service filed with the Clerk pursuant to
Local Rules 2002-1 (C)(5), 3015-1(B)(2), and 3015-2. Debtor(s) must commence plan payments within 30 days of
filing the chapter 13 petition or within 30 days of entry of the order converting the case to chapter 13.

To Creditors: Your rights may be affected by this plan. You must file a timely proof of claim in order to be paid. Your claim may
be reduced, modified or eliminated.

To All Parties: | The plan contains no nonstandard provisions other than those set out in paragraph VIII. Debtor(s) must check one
box on each line listed below in this section to state whether the plan includes any of the following:

 

The valuation of a secured claim, set out in Section HI, which may result in a

partial payment or no payment at all to the secured creditor [m] Included [J Not included

 

Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest, set

out in Section TIL [-] Included [m} Not included

 

 

Nonstandard provisions, set out in Section VIII [| Included [m] Not included

 

 

 

Il. PLAN PAYMENTS, LENGTH OF PLAN AND DEBTOR(S)' ATTORNEY'S FEE

A. MONTHLY PLAN PAYMENT: This Pian pays for the benefit of the creditors the amounts listed below, including trustee's
fees of 10%, beginning 30 days from the filing/conversion date. In the event the trustee does not retain the full 10%, any unused
amount will be paid to unsecured nonpriority creditors pro-rata under the plan:

 

 

 

 

 

1. $1,614.00 formonths 1 to 60 ;
B. DEBTOR(S)' ATTORNEY'S FEE: [JNONE [] PROBONO
Total Fees: $4550.00 Total Paid: $0.00 Balance Due: $4550.00
Payable $455.00 ‘month (Months | to 10 )

Allowed fees under LR 2016-1(B)(2) are itemized below:
$3,500.00 Base Legal Fee; $525.00 Motion to Value Vehicle; $525.00 Motion to Reduce Interest

 

Applications for compensation must be filed for all fees over and above the Court's Guidelines for Compensation.

 

 

Til. TREATMENT OF SECURED CLAIMS

A. SECURED CLAIMS: [7] NONE
[Retain Liens pursuant to 11 U.S.C. §1325 (a)(5)] Mortgage(s)/Lien on Real or Personal Property:

 

1. Creditor: Us Bank Trust National Assoc., as Trustee of the Igloo Series II Trust

 

 

Address: SN Servicing Corp. Arrearage/ Payoff on Petition Date $13,433.39
Pureka ne es501 Arrears Payment (Cure) $100.05 /month (Months 1 to 10 )
. Arrears Payment (Cure $248.66 /month (Months 11 to 60
Last 4 Digits of . (Cure) 8248.66 _ month (Months _Ii_ to 60)
Account No.: 7453 Regular Payment (Maintain) $779.29 /month (Months 1 to 60 )

Other:

 

 

 

 

LF-31 (rev. 10/3/17} Page | of 3
Case 19-14472-RBR Doc46 Filed 07/18/19 Page 2 of 3

 

 

Debtor(s): PRISCILLA THOMAS Case number: 19-14472-RBR
[m] Real Property Check one below for Real Property:
rincipal Residence Escrow is included in the regular payments
[m[Princip gular pay
ther Real Prope The debtor(s) will pay taxes insurance directly
perty Pp

Address of Collateral:
3821 NW 6 Pl Lauderhill, FL 33311

[_| Personal Property/Vehicle
Description of Collateral:

 

 

2. Creditor: Capital One Auto Finance, a division of Capital One, N.A. c/o AIS
Portfolio Services, LP

 

 

Address: POB 4360 Arrearage/ Payoff on Petition Date $17,885.00 ($15,699.97 @5.25%)
Houston, TX 77210 Payoff (Including 5.25% monthly interest $100.00 /month (Months 1 to 10 )
Last 4 Digits of Payoff (Including 5.25% monthly interest $337.70 /month (Months 11 to 60 )
Account No.: 7800
Other:
[_] Real Property Check one below for Real Property:
[Principal Residence [Escrow is included in the regular payments
| lOther Real Property [|The debtor(s) will pay [[]taxes [insurance directly
Address of Collateral:

[m] Personal Property/Vehicle

 

Description of Collateral: 2012 MERCEDES-BENZ GLK Class Utility 4D GLK350 2WD

 

 

 

B. VALUATION OF COLLATERAL: [7] NONE

IF YOU ARE A SECURED CREDITOR LISTED BELOW, THE PLAN SEEKS TO VALUE THE COLLATERAL
SECURING YOUR CLAIM IN THE AMOUNT INDICATED. A SEPARATE MOTION WILL ALSO BE SERVED UPON
YOU PURSUANT TO BR 7004 AND LR 3015-3.

1. REAL PROPERTY: [il] NONE
2. VEHICLES(S): [7] NONE

 

1. Creditor; Peritus Portfolio Services I, | Value of Collateral: $1,208.37 Payment
LLC / Cavalry SPV I, LLC

Westlake Financial Sve Amount of Creditor's Lien: $1,208.37 _ Total paidinplan: $1,375.80)
Address: P.O. Box 141419
Irving, TX 75014 Interest Rate: 5.25% $22.93 _/month (Months _1 to 60)

Last 4 Digits of Account No.: 5555
VIN: 2C3LA63H16H215555

Description of Collateral:
2006 Chrysler 300C

 

 

Check one below:
Claim incurred 910 days or more pre-
[a etition
cain incurred less than 910 days pre-
petition

 

 

 

 

 

LF-31 (rev. 10/3/17) Page 2 of 3
Case 19-14472-RBR Doc46 Filed 07/18/19 Page 3of3

Debtor(s): PRISCILLA THOMAS Case number: 19-14472-RBR

 

3. PERSONAL PROPERTY: [ii] NONE

C. LIEN AVOIDANCE [li] NONE

D. SURRENDER OF COLLATERAL: Secured claims filed by any creditor granted stay relief in this section shall not receive a
distribution fom the Chapter 13 Trustee.

[| NONE

E. DIRECT PAYMENTS: Secured claims filed by any creditor granted stay relief in this section shal! not receive a distribution
fom the Chapter 13 Trustee.

[i] NONE
IV. TREATMENT OF FEES AND PRIORITY CLAIMS [as defined in 11 U.S.C. §507 and 11 U.S.C. § 1322(a)(4)]

A. ADMINISTRATIVE FEES OTHER THAN DEBTORS(S)' ATTORNEY'S FEE: [if] NONE
B. INTERNAL REVENUE SERVICE: [7] NONE

 

 

Total Due: $3,204.65 Total Payment $3,204.65
Payable: $10.00 ‘month (Months 1 to10 )
Payable: $62.09 /month (Months 11 to 60 )

 

 

C. DOMESTIC SUPPORT OBLIGATION(S): [i] NONE
D. OTHER: [mm] NONE
V. TREATMENT OF UNSECURED NONPRIORITY CREDITORS
A. Pay $16.60 ‘month (Months 11 to 60 )
Pro rata dividend will be calculated by the Trustee upon review of filed claims after bar date.
B. [] If checked, the Debtor(s) will amend/modify to pay 100% to all allowed unsecured nonpriority claims.
C. SEPARATELY CLASSIFIED: [il] NONE

*Debtor(s) certify the separate classification(s) of the claim(s) listed above will not prejudice other unsecured nonpriority
creditors pursuant to 11 U.S.C, § 1322,

VL EXECUTORY CONTRACTS AND UNEXPIRED LEASES: Secured claims filed by any creditor/lessor granted stay relief in this
section shall not receive a distribution from the Chapter 13 Trustee.

[|] NONE
VII. INCOME TAX RETURNS AND REFUNDS: [il] NONE
VIII. NON-STANDARD PLAN PROVISIONS [ll] NONE

PROPERTY OF THE ESTATE WILL VEST IN THE DEBTOR(S) UPON PLAN CONFIRMATION.

I declare that the foregoing chapter 13 plan is true and correct under penalty of perjury.

 

 

 

Debtor Joint Debtor
PRISCILLA THOMAS Date Date
/s/Christian J Olson, Esq. July 16, 2019
Attorney with permission to sign on Date

Debtor(s)’ behalf

By filing this document, the Attorney for Debtor(s) or Debtor(s), if not represented by counsel, certifies that the wording and
order of the provisions in this Chapter 13 plan are identical to those contained in Local Form Chapter 13 Plan and the plan
contains no nonstandard provisions other than those set out in paragraph VIII.

LF-31 (rev. 10/3/17) Page 3 of 3
